ON PETITION FOR REHEARING.
In the briefs of both parties, on rehearing, our attention is called to the following statement in the opinion of this court, "Our view of the evidence is that it shows that appellant gave Kane specific instructions to deliver the check to the bank andto authorize the bank to wire the money, upon receipt of thedraft with bill of lading attached;" and both parties contend that the evidence does not support such a statement.
The evidence does not show that appellant gave anyinstructions as to how the bank was to "take up" the draft. Our statement in that regard should have been as follows: "Our view of the evidence is that it shows that appellant gave Kanespecific instructions to deliver the check to the bank so thatthe bank could "take up the draft when it came."
Statements to the same effect are made in two other places in the opinion, which this statement serves to explain.
Appellees' petition for rehearing is denied. *Page 257